UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANANGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: July 31, 2010 Date of reporting period: April 30, 2010 ITEM 1.SCHEDULE OF INVESTMENTS DAVIS NEW YORK VENTURE FUND Schedule of Investments April 30, 2010 (Unaudited) Shares Security Value COMMON STOCK – (96.19%) CONSUMER DISCRETIONARY – (7.11%) Automobiles & Components – (0.98%) 9,894,836 Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.17%) 1,181,943 Hunter Douglas NV(Netherlands) Consumer Services – (0.66%) 12,398,846 H&R Block, Inc. Media – (2.15%) 6,665,881 Grupo Televisa S.A., ADR(Mexico) 492,636 Liberty Media - Starz, Series A* 16,990,603 News Corp., Class A 8,432,180 Walt Disney Co. Retailing – (3.15%) 767,019 Amazon.com, Inc.* 12,409,953 Bed Bath & Beyond Inc.* 12,690,842 CarMax, Inc.*(a) 6,157,835 Liberty Media Corp. - Interactive, Series A* Total Consumer Discretionary CONSUMER STAPLES – (14.09%) Food & Staples Retailing – (6.43%) 20,468,571 Costco Wholesale Corp. 27,078,794 CVS Caremark Corp. Food, Beverage & Tobacco – (5.84%) 7,453,845 Coca-Cola Co. 24,945,478 Diageo PLC(United Kingdom) 19,607 Diageo PLC, ADR(United Kingdom) 8,921,576 Heineken Holding NV(Netherlands)(b) 2,337,852 Hershey Co. 2,483,980 Mead Johnson Nutrition Co. 3,193,015 Nestle S.A.(Switzerland) 6,135,987 Philip Morris International Inc. 3,960,154 Unilever NV, NY Shares(Netherlands) Household & Personal Products – (1.82%) 2,046,500 Natura Cosmeticos S.A.(Brazil) 9,400,866 Procter & Gamble Co. Total Consumer Staples ENERGY – (14.67%) 11,226,175 Canadian Natural Resources Ltd.(Canada) 147,629,311 China Coal Energy Co. - H(China) 1,601,797 ConocoPhillips 14,441,772 Devon Energy Corp. 11,531,896 EOG Resources, Inc. 13,350,845 Occidental Petroleum Corp. 19,150,000 OGX Petroleo e Gas Participacoes S.A.(Brazil)* 3,055,625 Transocean Ltd.* Total Energy 1 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) FINANCIALS – (29.57%) Banks – (4.76%) Commercial Banks – (4.76%) 49,427,990 Wells Fargo & Co. $ Diversified Financials – (13.65%) Capital Markets – (6.15%) 5,631,212 Ameriprise Financial, Inc. 37,488,195 Bank of New York Mellon Corp. 4,339,230 Brookfield Asset Management Inc., Class A(Canada)(b) 8,820,810 GAM Holding Ltd.(Switzerland)* 1,118,549 Goldman Sachs Group, Inc. 8,820,627 Julius Baer Group Ltd.(Switzerland) Consumer Finance – (4.38%) 32,644,248 American Express Co. Diversified Financial Services – (3.12%) 2,641,295 Bank of America Corp. 16,455,166 JPMorgan Chase & Co. 8,918,039 Moody's Corp. 1,140,620 Visa Inc., Class A Insurance – (10.60%) Life & Health Insurance – (0.22%) 2,576,612 Principal Financial Group, Inc. Multi-line Insurance – (2.97%) 330,131 Fairfax Financial Holdings Ltd.(Canada) 160,877 Fairfax Financial Holdings Ltd., 144A(Canada)(c)(d) 22,453,401 Loews Corp.(a) Property & Casualty Insurance – (6.33%) 11,352 Berkshire Hathaway Inc., Class A* 522,850 Berkshire Hathaway Inc., Class B* 86,023 Markel Corp.* 39,513,881 Progressive Corp. (Ohio)(a) Reinsurance – (1.08%) 615,500 Everest Re Group, Ltd. 6,479,851 Transatlantic Holdings, Inc.(a) Real Estate – (0.56%) 39,347,100 Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (10.36%) Health Care Equipment & Services – (4.01%) 2,723,164 Baxter International Inc. 4,064,759 Becton, Dickinson and Co. 4,481,489 Cardinal Health, Inc. 2,529,201 CareFusion Corp.* 6,144,814 Express Scripts, Inc.* 2 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Health Care Equipment & Services – (Continued) 1,237,417 Laboratory Corp. of America Holdings* $ Pharmaceuticals, Biotechnology & Life Sciences – (6.35%) 11,507,800 Johnson & Johnson 24,753,882 Merck & Co., Inc. 34,420,775 Pfizer Inc. Total Health Care INDUSTRIALS – (6.17%) Capital Goods – (1.47%) 10,395,093 ABB Ltd., ADR(Switzerland) 1,087,395 PACCAR Inc. 6,618,517 Tyco International Ltd. Commercial & Professional Services – (2.53%) 4,995,009 D&B Corp.(a) 19,238,814 Iron Mountain Inc.(a) Transportation – (2.17%) 87,657,414 China Merchants Holdings International Co., Ltd.(China) 68,904,200 China Shipping Development Co. Ltd. - H(China)(a) 50,099,909 Cosco Pacific Ltd.(China) 1,777,061 Kuehne & Nagel International AG(Switzerland) 4,167,000 LLX Logistica S.A.(Brazil)* 930,347 United Parcel Service, Inc., Class B Total Industrials INFORMATION TECHNOLOGY – (7.90%) Semiconductors & Semiconductor Equipment – (1.70%) 22,491,495 Texas Instruments Inc. Software & Services – (3.76%) 13,911,133 Activision Blizzard, Inc. 634,335 Google Inc., Class A* 26,338,038 Microsoft Corp. Technology Hardware & Equipment – (2.44%) 8,961,700 Agilent Technologies, Inc.* 9,859,859 Hewlett-Packard Co. Total Information Technology MATERIALS – (6.17%) 4,665,152 BHP Billiton PLC(United Kingdom) 4,006,593 Martin Marietta Materials, Inc.(a) 2,587,686 Monsanto Co. 714,889 Potash Corp. of Saskatchewan Inc.(Canada) 3,003,397 Rio Tinto PLC(United Kingdom) 27,141,977 Sealed Air Corp.(a) 19,766,924 Sino-Forest Corp.(Canada)*(a) 578,195 Sino-Forest Corp., 144A(Canada)*(a)(c)(d) 3 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2010 (Unaudited) Shares/Principal Security Value COMMON STOCK – (CONTINUED) MATERIALS – (CONTINUED) 4,393,072 Vulcan Materials Co. $ Total Materials TELECOMMUNICATION SERVICES – (0.15%) 982,137 America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $22,122,344,172) CONVERTIBLE BONDS – (0.52%) MATERIALS – (0.20%) $ 61,132,000 Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13(Canada) (a)(e) Total Materials TELECOMMUNICATION SERVICES – (0.32%) 68,312,000 Level 3 Communications, Inc., Conv. Sr. Notes, 10.00%, 05/01/11 29,918,000 Level 3 Communications, Inc., Conv. Sr. Notes, 15.00%, 01/15/13(e) Total Telecommunication Services TOTAL CONVERTIBLE BONDS – (Identified cost $159,389,375) CORPORATE BONDS – (1.05%) CONSUMER DISCRETIONARY – (0.70%) Automobiles & Components – (0.70%) 183,000,000 Harley-Davidson, Inc., Sr. Notes, 15.00%, 02/01/14(e) Total Consumer Discretionary MATERIALS – (0.35%) 105,000,000 Sealed Air Corp., Sr. Notes, 12.00%, 02/14/14(a)(e) Total Materials TOTAL CORPORATE BONDS – (Identified cost $288,000,000) SHORT TERM INVESTMENTS – (1.87%) 312,908,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.20%, 05/03/10, dated 04/30/10, repurchase value of $312,913,215 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-4.50%, 05/03/10-04/01/39, total market value $319,166,160) 329,333,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.20%, 05/03/10, dated 04/30/10, repurchase value of $329,338,489 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-7.00%, 05/27/11-04/15/40, total market value $335,919,660) TOTAL SHORT TERM INVESTMENTS – (Identified cost $642,241,000) INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (1.32%) 52,145,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.20%, 05/03/10, dated 04/30/10, repurchase value of $52,145,869 (collateralized by: U.S. Government agency mortgage in a pooled cash account, 4.00%, 06/01/24, total market value $53,187,900) 4 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2010 (Unaudited) Principal Security Value INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (CONTINUED) $ 400,000,000 Salomon Brothers Securities LLC Joint Repurchase Agreement, 0.20%, 05/03/10, dated 04/30/10, repurchase value of $400,006,667 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-6.50%, 05/01/18-11/20/39, total market value $408,000,000) $ TOTAL INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (Identified cost $452,145,000) Total Investments – (100.95%) – (Identified cost $23,664,119,547) – (f) Liabilities Less Other Assets – (0.95%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) Affiliated Company.Represents ownership of at least 5% of the voting securities of the issuer and is an affiliate, as defined in the Investment Company Act of 1940, at or during the period ended April 30, 2010.The aggregate fair value of the securities of affiliated companies held by the Fund as of April 30, 2010, amounts to $4,753,514,299.Transactions during the period in which the issuers were affiliates are as follows: Security Shares/Principal July 31, 2009 Gross Additions (1) Gross Reductions Shares/Principal April 30, 2010 Dividend/ Interest Income CarMax, Inc. – $ – China Shipping Development Co. Ltd. - H – – D&B Corp. – H&R Block, Inc. (2) Iron Mountain Inc. – Loews Corp. – Martin Marietta Materials, Inc. – Progressive Corp. (Ohio) – Sealed Air Corp. – Sealed Air Corp., Sr. Notes, 12.00%, 02/14/14 – – Sino-Forest Corp. – – Sino-Forest Corp., 144A – – – Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13 – Transatlantic Holdings, Inc. – (1) Gross additions due entirely from in-kind subscription, with the exception of Sino-Forest Corp., 144A. (2) Not an affiliate as of April 30, 2010. 5 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2010 (Unaudited) (b) Security is partially on loan – The Fund has entered into a securities lending arrangement with State Street Bank.Under the terms of the agreement, the Fund receives fee income from lending transactions; in exchange for such fees, State Street Bank is authorized to loan securities on behalf of the Fund, against receipt of collateral at least equal to the value of the securities loaned.As of April 30, 2010, the Fund had on loan securities valued at $425,573,285; cash of $452,145,000 was received as collateral for the loans. The Fund bears the risk of any deficiency in the amount of the collateral available for return to a borrower due to a loss in an approved investment. (c) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $71,254,033 or 0.21% of the Fund's net assets as of April 30, 2010. (d) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $71,254,033 or 0.21% of the Fund’s net assets as of April 30, 2010. (e) Illiquid Security – Securities may be considered illiquid if they lack a readily available market or if valuation has not changed for a certain period of time. The aggregate value of illiquid securities amounted to $470,766,310 or 1.37% of the Fund’s net assets as of April 30, 2010. (f) Aggregate cost for federal income tax purposes is $23,716,074,602.At April 30, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund’s assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Fund’s investment adviser, identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. 6 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2010 (Unaudited) Security Valuation – (Continued) Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the Fund’s investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs* Inputs Total Equity securities: Consumer discretionary $ $ $ – $ Consumer staples – Energy – Financials – Health care – – Industrials – Information technology – – Materials – Telecommunication services – – Convertible debt securities – – Corporate debt securities – – Short-term securities – – Total $ $ $ – $ *Includes certain securities trading primarily outside the U.S. whose value the Fund adjusted as a result of significant market movements following the close of local trading. Subsequent Events - Fund management has determined that no material events or transactions occurred subsequent to April 30, 2010 and through June 29 2010, which required adjustments and/or additional disclosure. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 7 DAVIS RESEARCH FUND Schedule of Investments April 30, 2010 (Unaudited) Shares Security Value COMMON STOCK – (89.97%) CONSUMER DISCRETIONARY – (3.17%) Consumer Services – (0.66%) 2,100 Wynn Resorts Ltd. $ Retailing – (2.51%) 5,690 Bed Bath & Beyond Inc.* 3,500 Sherwin-Williams Co. 3,700 TJX Cos., Inc. Total Consumer Discretionary CONSUMER STAPLES – (16.42%) Food & Staples Retailing – (2.94%) 8,690 Costco Wholesale Corp. 8,490 CVS Caremark Corp. Food, Beverage & Tobacco – (12.73%) 5,230 Coca-Cola Co. 8,350 Mead Johnson Nutrition Co. 32,810 Nestle S.A.(Switzerland) 41,740 Unilever NV, NY Shares(Netherlands) Household & Personal Products – (0.75%) 6,480 Avon Products, Inc. Total Consumer Staples ENERGY – (4.99%) 39,000 OGX Petroleo e Gas Participacoes S.A.(Brazil) * 1,760 Schlumberger Ltd. 2,860 Southwestern Energy Co.* 22,500 Spectra Energy Corp. 3,450 Transocean Ltd.* Total Energy FINANCIALS – (20.54%) Banks – (3.86%) Commercial Banks – (3.86%) 3,600 Toronto-Dominion Bank(Canada) 15,000 U.S. Bancorp 12,490 Wells Fargo & Co. Diversified Financials – (7.60%) Capital Markets – (7.17%) 48,210 Bank of New York Mellon Corp. 20,350 Brookfield Asset Management Inc., Class A(Canada) Diversified Financial Services – (0.43%) 10,600 Cielo S.A.(Brazil) 51 CME Group Inc. Insurance – (9.08%) Insurance Brokers – (0.74%) 4,900 Aon Corp. 1 DAVIS RESEARCH FUND Schedule of Investments - (Continued) April 30, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Multi-line Insurance – (4.14%) 1,781 Fairfax Financial Holdings Ltd.(Canada) $ 13,300 Loews Corp. Property & Casualty Insurance – (2.20%) 4 Berkshire Hathaway Inc., Class A* 5,770 W. R. Berkley Corp. Reinsurance – (2.00%) 7,340 Everest Re Group, Ltd. Total Financials HEALTH CARE – (6.12%) Health Care Equipment & Services – (6.12%) 5,720 Baxter International Inc. 7,180 Becton, Dickinson and Co. 8,615 CareFusion Corp.* 2,430 Laboratory Corp. of America Holdings* 15,600 UnitedHealth Group Inc. Total Health Care INDUSTRIALS – (10.31%) Capital Goods – (4.34%) 12,910 ABB Ltd., ADR(Switzerland) 3,250 Fluor Corp. 4,120 Lockheed Martin Corp. 9,680 PACCAR Inc. Commercial & Professional Services – (2.24%) 25,070 Iron Mountain Inc. Transportation – (3.73%) 40,950 All America Latina Logistica S.A.(Brazil) 23,940 Ryanair Holdings PLC, ADR(Ireland) * Total Industrials INFORMATION TECHNOLOGY – (25.48%) Semiconductors & Semiconductor Equipment – (4.56%) 6,250 Altera Corp. 43,180 Texas Instruments Inc. Software & Services – (9.89%) 4,450 Automatic Data Processing Inc. 917 Google Inc., Class A* 34,320 Microsoft Corp. 7,650 Redecard S.A.(Brazil) 19,620 SAP AG, ADR(Germany) Technology Hardware & Equipment – (11.03%) 23,730 Agilent Technologies, Inc.* 2 DAVIS RESEARCH FUND Schedule of Investments - (Continued) April 30, 2010 (Unaudited) Shares/Principal Security Value COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (CONTINUED) Technology Hardware & Equipment – (Continued) 11,201 Cisco Systems, Inc.* $ 21,790 Hewlett-Packard Co. 6,230 International Business Machines Corp. Total Information Technology MATERIALS – (1.74%) 4,690 Air Products and Chemicals, Inc. 1,160 Potash Corp. of Saskatchewan Inc.(Canada) Total Materials TELECOMMUNICATION SERVICES – (0.61%) 3,350 America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services UTILITIES – (0.59%) 14,450 AES Corp.* Total Utilities TOTAL COMMON STOCK – (Identified cost $21,669,156) SHORT TERM INVESTMENTS – (10.92%) $ 1,496,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.20%, 05/03/10, dated 04/30/10, repurchase value of $1,496,025 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-4.50%, 05/03/10-04/01/39, total market value $1,525,920) 1,575,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.20%, 05/03/10, dated 04/30/10, repurchase value of $1,575,026 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-7.00%, 05/27/11-04/15/40, total market value $1,606,500) TOTAL SHORT TERM INVESTMENTS – (Identified cost $3,071,000) Total Investments – (100.89%) – (Identified cost $24,740,156) – (a) Liabilities Less Other Assets – (0.89%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $24,798,274.At April 30, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ 3 DAVIS RESEARCH FUND Schedule of Investments - (Continued) April 30, 2010 (Unaudited) Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund’s assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Fund’s investment adviser, identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the Fund’s investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs* Inputs Total Equity securities: Consumer discretionary $ $ – $ – $ Consumer staples – Energy – – Financials – – Health care – – Industrials – Information technology – – Materials – – Telecommunication services – – Utilities – – Short-term securities – – Total $ $ $ – $ *Includes certain securities trading primarily outside the U.S. whose value the Fund adjusted as a result of significant market movements following the close of local trading. 4 DAVIS RESEARCH FUND Schedule of Investments - (Continued) April 30, 2010 (Unaudited) Subsequent Events - Fund management has determined that no material events or transactions occurred subsequent to April 30, 2010 and through June 29, 2010, which required adjustments and/or additional disclosure. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 5 ITEM 2.CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3.EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS NEW YORK VENTURE FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:June 21, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:June 21, 2010 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date:June 21, 2010
